DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 4, 6-8, and 10-14 are objected to because of the following informalities:  
In claim 1, “which” should be changed to --wherein-- in line 6; --that-- should be added after “sensor” in line 10; “is” should be changed to --being-- in line 11; --is-- should be added before “bent” in line 12; it is not clear if the term “having,” as recited in line 13, is referring to the tube recited in line 12; and --that-- should be added before “are” in the last line.
In claim 6, --is-- should be added after “which” in line 5.
Claims 4, 7, 8, and 10-14 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR20100055121 to Lee (see the translation attached in the last Office action dated 4/14/22) in view of U.S. Patent 5,335,508 to Tippmann.
Referring to claim 1, Lee discloses a device (300) (figures 1, 2) for detecting temperature of a processing fluid (refrigeration fluid), the device comprising:
a tube (100) through which the processing fluid flows, which the tube is bent (wound) (lines 107-108);
a connection part (300) having opposite sides connected to different portions of the tube, respectively; and
a temperature measurement sensor (200) that senses a temperature of the processing fluid in the tube, the temperature measurement sensor being disposed inside the connection part (300) (lines 60-63, 87-95);
wherein the tube is bent such that the different portions of the tube are connected to the opposite sides of the connection part and has lengthwise directions parallel to each other that are spaced apart from each other (figures 1 and 2).
Lee does not disclose the fluid being a liquid; the fluid being for substrate processing; and does not explicitly disclose the material of the tube containing a flexible material able to be bent.
However, Tippmann discloses a system having a processing liquid (refrigeration liquid) in a tube for providing a desired heat transfer between the tube and the liquid (column 4, lines 34-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fluid of Lee a liquid, as suggested by Tippmann, in order to provide a desired heat transfer medium.
Furthermore, the recitation that the processing liquid is for substrate processing is considered to be a recitation of the intended use of the liquid and has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, the recitation that the processing liquid is for substrate processing does not differentiate the claimed device from the Lee device, which satisfies the claimed structural limitations.
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tube of Lee so that it contains a flexible material in order to more easily bend (wind) the tube, as disclosed by Lee; and since the particular type of material used to make the tube claimed by applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known flexible materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 4, Lee in view of Tippman disclose a device having all of the limitations of claim 4, as stated above with respect to claim 1, where Lee is silent as to the material of the connecting part, thereby not explicitly disclosing that the connecting part contains an epoxy material.
However, Lee discloses that the tube is wound around a thermally conductive material (lines 102-104), which implies that it is thermally conductive in order to conduct heat to the temperature measurement sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connecting part of Lee so that it contains an epoxy material in order to conduct heat to the temperature measurement sensor, where Lee suggests that it is desirable to conduct heat to the temperature measurement sensor; and since the particular type of material used to make the connecting part, i.e., epoxy material, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Allowable Subject Matter
Claims 6-8 and 10-14 would be allowable if amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A device for detecting temperature, wherein the jig includes a pair of support parts, each of which includes a curved surface, wherein the pair of support parts are spaced apart from each other; and a bridge to connect the pair of support parts, wherein the tube is sequentially wound around the curved surfaces of the pair of support parts (claim 6).

Response to Arguments
Applicant’s arguments (see page 7 of the response) with respect to claims 1 and 4 have been considered, but are not persuasive because Lee does not disclose the figure shown by the applicant as “FIG. 2.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/15/22